DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
In the amendment dated 11/30/2022, the following has occurred: Claims 21, 32, 34 and 41 have been amended. 
Claims 1 – 20 and 31 have been previously canceled.
Claims 21 – 30 and 32 – 41 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21 – 30 and 32 – 41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a machine (claims 21 – 40) which recite steps of 
receive a plurality of medical records for a plurality of patients from a plurality of sources;
detect a plurality of duplicate records associated with at least a first patient;
remove the duplicate records associated with at least the first patient;
generate entity dictionaries from public sources;
generate a belief network based on medical relationships based on correlating the entity dictionaries and the plurality of medical records;
receive normalized annotations of historical medical records;
weight the belief network using the normalized annotations;
determine a plurality of classifications for the plurality of medical records, wherein each classification includes a likelihood that the classification is correct for the corresponding medical record;
compare the plurality classifications and the corresponding plurality of likelihoods to a plurality of thresholds to determine whether or not to apply the corresponding classification to the corresponding medical record;
apply the plurality of classified medical records to the weighted belief network;
receive, from a user device associated with a first user, one or more queries from the first user;
generate responses to the one or more queries based on the classified medical records and the weighted belief network;
determine a relevancy for the responses to the one or more queries based on historical interactions with the first user;
adjust the responses to the one or more queries based on the historical interactions with the first user;
further analyze one or more interactions of the first user with the responses to the one or more queries; and
adjust subsequent responses to the first user based on the analysis.
These steps of claims 21 – 30 and 32 – 41, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  As stated in the Specification:
 [0005] The present invention relates generally to the ability to code medical documents based upon weighted belief networks. In particular, the systems and methods disclosed herein relate to the ability to apply acceptable Medicare or other insurance codes to assist in reimbursement and billing of medical services provided. Unlike manual coding, which is currently employed, the present systems provide more accurate, consistent, and rapid identification of actionable codes within a medical record.
[00100] The current medical documents are then parsed for entity information, which is compared to the weighted belief network, in order to determine the likelihood of any particular condition or code-able event being present (at 1112). In some embodiments, these code classifications are used to 'pre-classify' the medical records before being sent to a human operator in order to improve workflow throughput and efficiencies. In other circumstances, if the probabilities of the code are high enough, the medical record could even be coded without the need for any human intervention.
[00102] Applications may provide value to the healthcare organization and patients. For example, a quality optimization application may generate actionable care notifications based upon the analyzed records and the classifications. Population analyzers may be a flexible search and query tool that enables the generation of dashboards for risk assessment, performance, compliance, utilization disease registry, and referral management. A HCC optimizer may improve condition capture and risk assessment. It may also monitor coder quality and effort to improve revenue forecasting and reimbursements.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 22 -– 30, 32, 33, and 35 – 41, reciting particular aspects of how creating a belief network may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a computerized amounts to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (recitation of classifying  amounts to insignificant application, see MPEP 2106.05(g))
Regarding classifying as extra-solution activity, the Examiner uses the Specification as a guide. 
[0086] Lastly, the code classifier 610 applies the weighted network to the clinical record to identify the medical condition (or any medical concept). This occurs by identifying any subjects within the triple database, and applies the probability model for the triple to determine if a condition is present.
[0089] In some embodiments, all potential codes and classifications may be annotated to the medical record for downstream review. In other situations, thresholds may be employed regarding likelihood of a condition in order to cause particular action. For example, in some situations, a potential code if less than 40% likely won't even be mentioned in the annotated record. Between 40-70% likelihood, the medical evidence may be routed to a human coder for review. Between 70-97%, the medical record may be automatically coded as having the condition, and the human coder may be provided the opportunity to approve, but not required to perform a full review of the records. And above 98%, for example, the system may be able to entirely avoid human review, and submit based upon the automated findings.
[0092] The activities involved in generating the dictionaries 622, generation of unweighted belief trees 704 and weighting the tree all occur in a training 720 process. Conversely, once the weighted belief tree 710 has been generated, the system can undergo classification processes 730, where the classifier utilizes the corpus of medical records 114 and applies the knowledge in the weighted belief network 710 to generate classified/coded documents 712.
Therefore, the classification is the output of the determined belief network in the same way that a report is the output of a determined table. The Specification does not disclose any classification functions.
Regarding the claimed querying:
[0084] In some embodiments, Web Ontology Language (OWL) is used to construct ontologies to represent concepts and relations associated with patients and their data as provided in the medical records. Categorical concepts are serialized as OWL classes and relationships as either object or data type properties where appropriate. In particular embodiments, OWL constructs are used to restrict instantiation of ontologies and Resource Description Framework (RDF) is used to instantiate them which become queryable through SPARQL (or similar query language) once loaded into a TripleStore ( or other database for retrieval of subject-predicate-object triples through semantic queries).
The query process is designed, from the Specification, to take a natural language query (semantic query) and convert this to one better performed by a computer.  This is not an extra solution activity but rather part of the abstract idea.
Further, the invention is claimed to be directed to a “computer device for coding medical records comprising …” Since the Query steps occur after the determination of the coding, it is understood that these query steps are extra-solution activity.  
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 22 -– 30, 32, 33, and 35 – 41, additional limitations which amount to invoking computers as a tool to perform the abstract idea,).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claims 21 – 30 and 32 – 41; classifying medical records, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii))
Additional elements used within the instant invention. 
The first is the Computer and it is described in paragraph 109 as:
[00109] The algorithms and displays presented herein are not inherently related to any particular computer or other apparatus. Various general purpose systems may be used with programs in accordance with the teachings herein, or it may prove convenient to construct more specialized apparatus to perform the methods of some embodiments. The required structure for a variety of these systems will appear from the description below. In addition, the techniques are not described with reference to any particular programming language, and various embodiments may, thus, be implemented using a variety of programming languages.
The second additional element is the (Bayesian) belief network and it is described as:
[0082] A belief tree creator 604 also utilizes the ontology information 622 to generate a belief tree network for comparing the medical records against. A belief network is a directed model of conditional dependence among a set of random variables, they are also known as Bayesian networks and are acyclic directed graphs which have as nodes random variables (Treatments, Procedures, Medications, Assessments, etc.) and relationships between them codify parent/child relationships.
[0083] A network weighter 606 utilizes feedback from medical experts, and statistical analysis of structured and unstructured data that has previously been coded in order to determine the probability (likelihood) that an association is true. Thus a belief network can be described by a directed acyclic graph where each node is labeled by a random variable, a domain for each variable, and a set of conditional probability distributions giving P(Xǀparents (X)) for each variable X. These resulting Bayesian networks are then used to probabilistically classify medical conditions based on evidence asserted in our patient model.
[0084] In some embodiments, Web Ontology Language (OWL) is used to construct ontologies to represent concepts and relations associated with patients and their data as provided in the medical records. Categorical concepts are serialized as OWL classes and relationships as either object or data type properties where appropriate. In particular embodiments, OWL constructs are used to restrict instantiation of ontologies and Resource Description Framework (RDF) is used to instantiate them which become queryable through SP ARQL (or similar query language) once loaded into a TripleStore (or other database for retrieval of subject-predicate-object triples through semantic queries).
The instant invention does not invent a belief network. Rather, the instant invention uses a belief network as a tool. 
Machine readable/ OCR
[0033] For example, in some embodiments the disclosed system is a flexible, highly-scalable big-data enterprise system that understands concepts, and associations and relationships between the concepts from unstructured text using machine learning and nlp (natural language processing) techniques. The system is completely language independent and domain independent as it extracts the concepts and relationships directly from its input text. Thus, the code generation using belief networks can be constructed and utilized across multilingual documents and can also be utilized across multiple domains (e.g.: Healthcare, Legal, etc.). In fact, even within the field of healthcare, the data does not all need to be medical in nature. The data can be of variety of types including administrative, workflow, process, inventory, lifestyle, technology, etc. As such, it is considered that any situation where big data analysis is desirable may be within the scope of this disclosure. Again, note that the discussion contained herein will primarily be centered on medical information for the sake of clarity and specialized examples.
[0079] The records are then subject to optical character recognition (OCR) in order to generate a machine readable dataset in the autofocus OCR engine 514. The machine readable records are then processed by a quality checking and error correction module 516 for de-duplication of records, and other error correction measures. The cleansed data is then processed by an indexing and meta-tagging module 518 to generate indexed and meta-tagged data. Indexing may include parsing the records and identifying concepts using natural language processing (NLP) techniques. The resulting data may be stored within an analytics layer 504 for downstream processes. As already touched upon, these downstream processes may include annotation, search and query, and additional analytics.
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 22 -– 30, 32, 33, and 35 – 41, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields).  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 – 23, 25, 34, 35, and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The Applicant has amended independent claims 21 and 34 to include:
detect a plurality of duplicate records associated with at least a first patient;

determine a relevancy for the responses to the one or more queries based on historical interactions with the first user;
adjust the responses to the one or more queries based on the historical interactions with the first user;
The Examiner notes that this is a written description rejection.  The originally filed specification does not describe how the limitations occur.
For example, the Specification describes de-duplication in paragraph 55 as, “The processor 116 is further shown to include a reconciliation and de-duplication module 236, which also can be broken out into two modules, a reconciliation module and a de-duplication module, and a code and semantic mapping module 238, which also may be a single module or multiple modules.” Paragraph 44 also states:
[0044] One aspect of consolidation, reconciliation and de-duplication, generally refers to removing of redundant patient medical records, such as, multiple records for the same individual appearing as though the records are for different individuals or multiple data elements that are recorded similarly but slightly differently in the different sources. In this case, the processor 116 recognizes that the records belong to a single individual or are the same data and just recorded differently and automatically consolidates them. The patient or a user of the system 100 may also manually perform reconciliation. The processor 116 advantageously determines whether or not reconciliation is performed.
These citations describe a desired result. There is no disclosure of an algorithm to de-duplicate the records. Or as claimed, how “detect a plurality of duplicate records” is performed is not disclosed. The Applicant does not show possession. 
Additionally, the Specification does not disclose how the “determine a relevancy … “based on historical interactions with the user” is performed.  It should be first stated that “historical interactions” does not appear within the Specification.  This is important because when determining “relevancy” it is important to know what information is reviewed. Like paragraph 44 copied above, paragraph 50 describes desired results and includes, “ He is presented with relevant lab results, such as CKMB, troponin, and amylase, relevant diagnostic results, such as prior electrocardiograms (EKGs) and the most recent chest computed tomography (CT) scan; and all progress notes and consult reports in which concepts relevant to chest pain, like "GERD" and "cardiac stress test", are mentioned.”  The Applicant does not show possession on how this occurs.
Regarding the, “adjust the responses,” the Specification is also silent regarding how this occurs.  The Examiner cannot find any related disclosed material regarding what the Applicant intended this function to be.  How responses are adjusted and by what function related to the historical interaction are not disclosed.
The dependent claims are rejected for the same reasons.
Regarding claim 32, the Applicant has amended the claim
Previous: The computer device of Claim 31, wherein the pre-processing includes deduplication of records, indexing the records, meta-tagging the records, and annotating the records.
Current: The computer device of Claim 31, wherein the at least one processor is further programmed to pre-process the records including deduplication of records, indexing the records, meta-tagging the records, and annotating the records.
The amendment changes the claim from passively describing a result that could be performed anywhere, “wherein the pre-processing includes…” into an active step performed by the processor, “wherein the at least one processor is further programmed to pre-process…”  As with the independent claims regarding “deduplication,” the Specification is silent regarding how this occurs.  This is a written description rejection as the Applicant does not show possession.
Response to Arguments
Applicant’s arguments, see 35 U.S.C. § 103 Rejections, filed 11/30/2022, with respect to claims 21-23, 34, 35, and 40 have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejections of claims 21-23, 34, 35, and 40 has been withdrawn. 
Applicant's arguments filed 11/30/2022 have been fully considered but they are not persuasive.
35 U.S.C. § 101 Rejections
The Applicant states, “The pending claims are not directed to a judicial exception (e.g., an abstract idea) under the 2019 PEG. The 2019 PEG describes a two-prong inquiry, below, for determining whether a claim is "directed to" the judicial exception (emphasis added).” The Applicant’s opinion is noted.
Step 2A, Prong One
The Applicant states, “While the claims do describe medical data, the interactions in the claims are with the computer devices themselves. The devices, such as MIME computer system, are reporting relevant and tailored medical information based on user queries.” The Applicant’s arguments and the claims themselves show the interaction with the “user.”  Further, the background, paragraph 5, emphasizes the “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).”
[0005] The present invention relates generally to the ability to code medical documents based upon weighted belief networks. In particular, the systems and methods disclosed herein relate to the ability to apply acceptable Medicare or other insurance codes to assist in reimbursement and billing of medical services provided. Unlike manual coding, which is currently employed, the present systems provide more accurate, consistent, and rapid identification of actionable codes within a medical record.
The Applicant states, “The recitations of the pending claims, when evaluated individually and in combination, one with another, are not drawn to a mental process or any of the enumerated fundamental economic practices, such as hedging, insurance, or mitigating risk, nor are the claims in this application drawn to commercial/legal interactions in the form of contractual agreements, business relations, or managing relationships or interactions between people (such as in the form of social media or teaching).” Please see the Applicant’s specification including paragraph 5, quoted above.
The Applicant states, “Here, however, the pending claims are not drawn to, and do not supersede, any "basic tool of scientific and technological work," and do not reasonably fall within any of the enumerated certain methods of organizing human activity.” The Applicant’s opinion is noted.  However, the Specification disagrees.
Step 2A, Prong 2
The Applicant states, “Here, the claims recite a specific improvement over the prior art in the fields of medical record analysis and categorization in accordance with the 2019 PEG.” Here the Applicant creates a technical field and then argues, without proof, that the instant invention is an improvement.
The Applicant further states, “More specifically, this improvement is to the speed and accuracy of compiling and presenting multiple relevant medical records.” The Applicant is describing the result of applying the abstract idea to a computer.
The Applicant states, “The "improvements" consideration (A) requires the specification to include a technical explanation as to how to implement the invention and (B) requires the claims to reflect the improvement.” The Examiner notes that none exists.
The Applicant states, “Here, the pending claims are drawn to a practical application that applies any alleged abstract idea in a manner that imposes a meaningful limit on the alleged abstract idea. For example, the claims recite a number of additional elements, which are used in performing the steps recited in the independent claims, and these recitations extend well beyond the scope of any alleged abstract idea.” The Applicant does not cite which elements create this alleged practical application. The Specification does not show that this alleged practical application exists.
The Applicant states, “For example, even if the Office characterizes the pending claims as generally drawn to a method of organizing human activity, the claims recite a large number of additional elements …” The Applicant then goes on to describe the abstract idea as additional elements.  
The Applicant states, “Furthermore, the Applicant respectfully points out that the claims are similar to those of Example 42. For example, the medical records in the present claims are converted into a machine-readable format and then those converted medical records are used to generate the weighted belief network.” The Examiner notes that Example 42 claim 1 includes, “The claim as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.” The technological improvement described in Example 42 is absent within the instant claims.
The Applicant states, “As such, the present claims integrate any alleged judicial exception into a practical application under Prong Two of the Step 2A analysis.” The Applicant’s opinion is noted. 
Step 2B
The Applicant states, “As such, the § 101 rejection should be withdrawn because the pending claims are significantly more than an abstract idea.” The Applicant’s opinion is noted.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pre-Grant Publication 2009/ 0106734 Risen et al, Teaches a dataset query tool to develop a model of the dataset and calculate a posterior probability of at least one of the attributes of the dataset
U.S. Pre-Grant Publication Aronowitz et al., Teaches biometric authentication.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373. The examiner can normally be reached M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626